Citation Nr: 1615939	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent from July 2007 to March 2010, 30 percent from March 2010 to September 2014, and 50 percent from September 2014 for Posttraumatic Stress Disorder (PTSD) to include symptoms associated with depression and anxiety.

2.  Entitlement to total disability due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board, and, in June 2014, the Board remanded the matter for further development.  Further development substantially in compliance with the Board's remand instructions has been completed.

The issue of service connection for a heart condition to include as secondary to the Veteran's PTSD was previously referred by the Board to the AOJ for appropriate action in June 2014.  A review of the record indicates that no action appears to have been taken on this matter at this time, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to TDIU to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity throughout the period on appeal, but the Veteran's PTSD did not manifest in occupational and social impairment with deficiencies in most areas or total occupational and social impairment for any distinct period.





CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD throughout the period on appeal have been met, but the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and VA treatment records have been obtained.  The Board notes that his matter was previously remanded in order to obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since November 2009, and, after securing the necessary release, to obtain all these records and all VA medical records.  In an August 2014 letter, VA contacted the Veteran in order to request that he provide the name of all health care providers as well as the necessary release to obtain private treatment records.  A response from the Veteran indicating additional health care providers or providing a release to obtain private treatment records is not contained within the record.  However, VA treatment records from November 2009 to October 2014 have been associated with the claims file.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  

The Board notes that the Veteran objected to the adequacy of his June 2008 VA examination in his February 2009 Notice of Disagreement as well as his March 2010 VA Form 9, and his representative requested that the matter be remanded in order to provide the Veteran with an additional VA examination in a March 2010 appeal brief.  Nevertheless, the Board finds the June 2008 examination to be adequate, because it contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the matter was previously remanded in order to provide the Veteran with an additional VA examination which was completed in September 2014.  

The Board also notes that the Veteran's representative requested that the matter be remanded for an additional examination in an April 2016 appeal brief, because it was "feasible" that the Veteran's condition had worsened to a degree which would merit an increased evaluation rating.  The Board does not find this argument to be meritorious, because it does not indicate that the Veteran has communicated to his representative that the severity of his condition has actually increased.  Rather, it is based on a hypothetical increase in the severity of the Veteran's condition based largely in part by speculation on the part of the Veteran's representative.  If the Veteran actually believes the severity of his PTSD has increased, then such an argument should be made, and VA will consider it on the merits.  Nevertheless, the mere suggestion that it is within the realm of possibility that the severity of the Veteran's disability has increased is not sufficient to remand the matter for an additional examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

The Veteran contends that he is entitled to an increased disability rating for PTSD.  For reasons stated infra, the Veteran is entitled to a disability rating of 50 percent throughout the period on appeal.

The Veteran first filed a claim for service connection for PTSD in July 2007, and, in July 2008 the RO granted the Veteran service connection and assigned a noncompensable rating effective the date the claim was received.  The Veteran appealed his initial noncompensable rating.  In December 2009, the RO increased the Veteran's disability rating to 10 percent.  The Veteran's disability rating was increased, in October 2014, to 30 percent effective March 2010 and 50 percent effective September 2014.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for PTSD are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, when a mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran submitted statements from friends and family as well as himself describing the severity of his condition in October 2007.  The Veteran's friend indicated that the Veteran was severely depressed, experienced flash-backs, and was easily startled by loud noises such as fireworks.  The Veteran indicated that he was startled by loud noises, such as fireworks, had nightmares, and avoided going out with his family and Chinese food restaurants.  The Veteran's sister indicated that the Veteran avoided people of Asian descent and fireworks.

VA treatment records from July 2007 to October 2014 indicate that the Veteran sought treatment for symptoms associated with PTSD to include intrusive thoughts, flashbacks, nightmares, depression, and anxiety.  The treatment records consistently indicate that the Veteran appeared appropriately groomed and dressed, oriented in all spheres, and that his PTSD was stable with Global Assessment of Functioning (GAF) scores ranging from 50 to 53.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 50 suggests serious symptoms, while a score from 51 to 60 suggests moderate symptoms.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran underwent a VA examination in June 2008 at which he reported having been previously arrested over 10 times for a number of violent criminal violations including domestic violence.  The Veteran reported that his relationship with his wife had improved since he stopped drinking, but that he had a poor relationship with one of stepsons, whom was the victim of one the Veteran's acts of domestic violence, and that he had not spoken to his oldest daughter in three years.  The Veteran stated that he had no friends outside of work and did not socialize outside of work, but that he communicated with members of his old unit.  The Veteran also indicated that he was employed, but only part time due to the state of the economy at that time.

The examiner noted that the Veteran was clean, appropriately dressed, oriented to person, time, and place, but he had a constricted affect and dysphoric mood.  The examiner noted that the Veteran experienced the following symptoms of PTSD: persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with trauma, and difficulty sleeping.  The examiner also determined that: the Veteran's judgment indicated an understanding of outcomes of his behavior; and his insight was sufficient to understand that he had a problem.

The Board notes that the examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning, but the examiner indicated that the Veteran's symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning; and that PTSD appeared to be related to a decline in the Veteran's functioning.  The examiner also indicated that the degree of severity of the Veteran's PTSD symptoms based on psychometric data was moderate.  The Board also notes that the examiner assigned a GAF score of 68.  
A VA mental health consult note indicates that the Veteran was evaluated by a VA psychologist in June 2013.  The Veteran reported having problems with anger, irritability, dysphoric moods, flashbacks, and nightmares.  The psychologist observed that the Veteran was oriented to person, place, and time and had normal judgments and insight.  The psychologist indicated that the Veteran's life had been schizoid and private for years.  The psychologist assigned a GAF score was 52.  The Veteran screened negative for depression.

A VA mental health consult note indicates that the Veteran was evaluated again by a VA psychologist in July 2014.  The Veteran reported experiencing nightmares and flashbacks.  The Veteran also indicated that his relationship with his wife was strained, because he does not like to go out socially and also wakes her up at night by yelling and jumping out of bed after a nightmare.  The Veteran stated that he was uncomfortable around people of Hispanic descent who wore straw hats at his work place, because he thinks they look too much like people of Vietnamese descent.  The Veteran also reported that - although he had never attempted suicide - he came close to committing suicide five years prior to the evaluation (approximately July 2009).  The VA physiologist indicated that the Veteran was dressed and groomed appropriately, had fair insight and judgement and was oriented in all spheres.  The examiner noted diagnoses of PTSD and depressive disorder.

The Veteran underwent another VA examination in September 2014 at which he reported having been married to his wife for 40 years, but noted that his wife had stated that she wants a separation.  The Veteran also indicated that he had not spoken to his oldest daughter in six years.  The Veteran stated once again that although he had not worked since 2010, when he was working, he was uncomfortable around coworkers of Hispanic descent who wore straw hats, because he mistook them for individuals from Vietnam.  Nevertheless, the Veteran indicated that while he was working he received good job evaluations.  

The examiner diagnosed the Veteran with PTSD and indicated that he was not diagnosed with more than one mental disorder.  The examiner noted that the Veteran experiences the following symptoms: recurrent and distressing recollections of events, flashbacks, intense psychological distress, physiological reactivity to external cues that symbolize traumatic events, avoidance of activities, places, or people that arouse recollections of trauma, markedly diminished interest in activities, restricted range of affect, sense of foreshortened future, difficulty sleeping, irritability, difficulty concentrating, hyper vigilance, and an exaggerated startle response.  The examiner indicated that: the Veteran's insight and judgment were grossly intact; and his abstract reasoning was without obvious impairment.  The examiner opined that the Veteran experiences occupational and social impairment with reduced reliability and productivity and also noted a GAF score of 55.

The weight of the evidence indicates that the Veteran was entitled to a disability rating 50 percent throughout the period on appeal.  The September 2014 VA examination indicates that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Board finds this opinion to be persuasive and affords it great weight, because it is based on the application of reliable principles and methods to sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that the Veteran treatment records indicate that his condition has been stable, and that he has been consistently received GAF scores ranged from 50 to 55 throughout the period on appeal.  GAF scores, though certainly not outcome determinative, are probative of the severity of the Veteran's PTSD.  Moreover, the consistent narrow grouping of the Veteran's GAF scores throughout the period on appeal indicates that the severity of his symptoms have been steady rather than fluctuating throughout the period on appeal.

The Board notes that the June 2008 VA examination indicates that the Veteran's symptoms were not severe enough to effect his occupational an social functioning and assigned a GAF score of 68.  Nevertheless, the June 2008 examination notes instances of domestic violence and estrangement from close relatives.  The June 2008 examination also notes the results of psychological testing consistent with moderate symptomology.  Finally, the GAF score of 68, regardless of the accuracy, appears to be anomalous as the Veteran was assigned GAF scores ranging in the low fifties before and after the June 2008 examination.  Accordingly, the weight of the evidence indicates that the Veteran has consistently experienced occupational and social impairment with reduced reliability and productivity throughout the period on appeal, and, therefore, the Veteran is entitled to a disability rating of 50 percent throughout the period on appeal.

The Veteran is not entitled to a disability rating in excess of 70 percent for any period , because his psychiatric symptomatology is not shown to cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  As previously noted, VA treatment records consistently indicate that  the Veteran was appropriately dressed and groomed as well as oriented in all spheres before VA mental health professionals.  Although impaired, the Veteran has demonstrated insight and judgement at two VA examinations, and, his abstract reasoning was determined to be without obvious impairment in his most recent examination.

Furthermore, the Veteran has been able to maintain a relationship with his wife and most of his family throughout the entire period on appeal.  The Board certainly recognizes that the Veteran's relationship with his wife and family has been strained, and that the record includes incidents of domestic violence against as well as long term estrangement from some of his children.  Nevertheless, the Veteran's 50 percent disability rating takes into account social impairment including disruptions in family life, and the Veteran's ability to maintain some, even if strained, familial relationships more closed approximates reduced reliability and, therefore, a disability rating of 50 percent.  As noted, a 50 percent rating is commensurate with symptoms such as difficulty in establishing and maintaining effective work and social relationships; whereas a 70 percent rating contemplates an inability to establish and maintain effective relationships.

Additionally, the Veteran has been able to maintain employment during portions of the period on appeal.  While the Veteran reported experiencing psychological stress when interacting with some of his coworkers, he indicated in his June 2008 VA examination that his trouble maintaining employment was due to the economy rather than his psychological symptoms.  The Board also notes that the in his September 2014 VA examination the Veteran indicated that he received good job evaluations.  Taken together the weight of the evidence indicates that the Veteran is able to perform well at work in spite of his occupational and social impairment.  Furthermore, the Board must once again note that occupational and social impairment was taken into consideration when assigning the Veteran a disability rating of 50 percent.  Accordingly, the Board finds, particularly in light of the evidence of his solid performance on the job, the Veteran's occupational impairment more properly approximates reduced reliability, and he is, therefore, entitled to a disability rating of 50 percent, but not higher.

The Board notes that the Veteran indicated that he considered committing suicide on one occasion during the period on appeal, and that suicidal ideation is one of the symptoms that can be illustrative of a disability rating of 70 percent.  Nevertheless, the Board must consider the severity of symptoms and to what extent symptoms cause occupational and social impairment rather than the mere existence of symptoms.  See Vazquez-Claudio; see also Mauerhan.  The Board certainly sympathizes with the Veteran, and the Board in no way wishes to detract from the psychological distress that he experienced when he was considering suicide.  Yet one occurrence of suicidal ideation on one day over a period on appeal spanning over eight years is not a sufficient indication that the Veteran experienced occupational and social impairment severe enough to cause deficiencies in most areas for a significant period of time, particularly in light of the other evidence of record which does not suggest that the Veteran's psychiatric symptomatology was of such severity.  For the reasons outlined above, the Board finds that the Veteran's symptoms more closely approximate a disability rating of 50 percent.

The Veteran is not entitled to a total disability rating either.  As previously noted, the Veteran maintains relationships with his wife and family.  Additionally, the Veteran has been employed throughout the period on appeal, received good job evaluations, and indicated that his employment difficulties were caused by the economy rather than his disability.  Accordingly, the weight of the evidence indicates that the Veteran is not totally occupationally and socially impaired, because he has been able to perform well at work and maintain relationships with his family.

Here, the weight of the evidence of record indicates that the Veteran's schedular rating should be increased to 50 percent throughout the period on appeal.  The weight of the evidence of record fails to demonstrate that the Veteran is entitled to a  disability rating in excess of 50 percent at any time during the period on appeal.  

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to PTSD require the Board to take into consideration the Veteran's occupational and social impairment due to his PTSD.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of PTSD related symptoms within the scheduled rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.


ORDER

A disability rating of 50 percent from July 21, 2007 is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board has also considered whether TDIU has been raised by the record; see Rice; and the Board concludes that it has.  See March 2010 VA Form 9 (indicating that the January 2010 statement of the case "failed to address [the Veteran's] unemployment as in Moore v. Derwinski[.]  1 Vet. App. 356[,] 358-59 (1991).  Substantially gainful employment suggests a living wage.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.").   

The Board notes that the Veteran does not meet the schedular rating criteria, because the Veteran has not been granted a service-connected disability rated as 60 percent disabling or a service-connected disability rated as 40 percent disabling and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Nevertheless, the Veteran still claims that he is unable to secure and maintain gainful employment.  Therefore, this matter is remanded in order to refer the matter to the Director, Compensation Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

Refer the issue of TDIU to the Director, Compensation Service for extra-schedular consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


